DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari H. Bartingale on 05/28/2021.

The application has been amended as follows: 
In the claims:



12.	(Currently Amended) A dispenser beacon module that provides for wireless communication of dispenser data from a manually actuated product dispenser, comprising: 
a module housing sized to fit within the manually actuated product dispenser, the module housing having a module base and a module cover; 
a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a product container in the manually actuated product dispenser; 
a dispenser actuation switch that when closed provides a dispenser actuation signal; the module base including a slot configured to slidably receive a portion of an actuator of the manually actuated hand hygiene product dispenser; 
an actuation slider configured to slidably engage the portion of the actuator and close the dispenser actuation switch when the actuator is manually actuated by a user; and 
a controller that receives the dispenser actuation signal, detects a corresponding dispense event, and stores corresponding dispense event data, 
manually actuated product dispenser based on the bottle presence signal, 
wherein the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a time and date of the detected dispense event and a bottle presence indicator indicative of the product container presence or absence in the manually actuated product dispenser,2Application Number 15/912,999 
wherein the controller wirelessly receives configuration settings for a number of dispense events before the product container should be replaced and determines a predetermined alert level based on the configuration settings, and 
wherein the controller detects the product container replacement and compares a number of dispenses remaining associated with the product container to the  predetermined alert level to determine whether the product container replacement occurred before the predetermined alert level was reached.
 

13.	(Currently Amended) The dispenser beacon module of claim 12 wherein the module housing is sized to be received into a receptacle within the manually actuated product dispenser.

14.	(Canceled).

15.	(Canceled).

16.	(Currently Amended) The dispenser beacon module of claim 12 wherein the the dispense event and to receive user identification information from the identification badge.

17.	(Original) The dispenser beacon module of claim 16 wherein the dispenser data further includes the user identification information associated with the dispense event.

18.	(Previously Presented) A dispenser beacon module that provides for wireless communication of dispenser data from a touch free product dispenser, comprising: 
a module housing sized to fit within the touch free product dispenser, the module housing having a module base and a module cover; 
a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a product container in the touch free product dispenser; 
a controller that receives an indication of a touch free dispenser actuation from the touch free product dispenser, detects a corresponding dispense event, and stores corresponding dispense event data, 
wherein the controller determines product container presence or absence in the touch free product dispenser based on the bottle presence signal, 
and wherein the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a time and date of the detected dispense event and a bottle 
wherein the controller wirelessly receives configuration settings for a number of dispense events before the product container should be replaced and determines a predetermined alert level based on the configuration settings, 
and wherein the controller detects a product container replacement and compares a number of dispenses remaining associated with the product container to the predetermined alert level to determine whether the product container replacement occurred before the predetermined alert level was reached. 

19.	(Canceled)

20.	(Canceled)

21.	(Original) The device of claim 18 further including an indicator that is illuminated by the controller upon receipt of the dispenser actuation signal.

22.	(Original) The device of claim 18 wherein the bottle presence trigger includes one of a plunger switch, a pin switch, or a rocker switch.

23.	(Original) The dispenser beacon module of claim 18 wherein the module controller is further configured to communicate with an identification badge associated with a user upon detection of a dispense event and to receive user identification information from the identification badge.



25.	 (Currently Amended) The dispenser beacon module of claim 18 wherein the controller further determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon module, a battery level associated with the touch free product dispenser, a dispense event count, and a number of dispenses remaining.

26.	(Currently Amended) The dispenser beacon module of claim 18 wherein the dispense event data further includes a battery level associated with the dispenser beacon module, a battery level associated with the touch free product dispenser, a dispense event count, and a number of dispenses remaining.

27.	(Currently Amended) The dispenser beacon module of claim 18 wherein the bottle presence trigger includes a switch that is moved to a closed position when the product container is present in the touch free 

28.	(Previously Presented) The dispenser beacon module of claim 18 further comprising a power source that provides power to the controller.

29.	(Previously Presented) The dispenser beacon module of claim 18 further comprising a battery compartment within the module housing.



31.	(Previously Presented) The dispenser beacon module of claim 29 wherein the module housing and the product container are sized to fit within the touch free product dispenser.

32.	(Previously Presented) The dispenser beacon module of claim 18 wherein the controller receives power from the touch free product dispenser.

33.	(Previously Presented) The dispenser beacon module of claim 18 wherein the controller receives power from one or more batteries that also provide power to the touch free product dispenser.

34.	(Currently Amended) The dispenser beacon module of claim 18 wherein the touch free product dispenser is a touch free 

35.	(Previously Presented) The dispenser beacon module of claim 18 wherein the product container is a hand hygiene product container.

36.	(Previously Presented) The dispenser beacon module of claim 12 wherein the controller further determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon module, a dispense event count, and a number of dispenses remaining.



38.	(Currently Amended) The dispenser beacon module of claim 12 wherein the bottle presence trigger includes a switch that is moved to a closed position when a hand hygiene product container is present in the manually actuated 

39.	(Previously Presented): The dispenser beacon module of claim 12 further comprising a power source that provides power to the controller.

40.	(Previously Presented) The dispenser beacon module of claim 12 further comprising a battery compartment within the module housing.

41.	(Previously presented) The dispenser beacon module of claim 39 wherein the battery compartment is sized to receive one or more batteries that provide power to the controller.

42.	(Currently Amended) The dispenser beacon module of claim 12 wherein the manual product dispenser is a manually actuated 

43.	(Previously Presented): The dispenser beacon module of claim 12 wherein the product container is a hand hygiene product container.



45.	(Previously Presented) The dispenser beacon module of claim 12 wherein the actuation slider and the dispenser actuation switch are internal to the module housing.

46.	(Previously Presented) The dispenser beacon module of claim 18 wherein the controller is internal to the module housing. 

47.	(New) The dispenser beacon module of claim 12, wherein the module controller detects a change in the bottle presence trigger from closed to open to detect removal of the product container from the hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the product dispenser, and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger. 

48.	(New) The dispenser beacon module of claim 18, wherein the module controller detects a change in the bottle presence trigger from closed to open to detect removal of the hand hygiene product container from the hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the hand hygiene product dispenser, and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger.




Reasons for Allowance
Claims 12, 13, 16-18, 21-48 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 12, Tukhtuev teaches a device that monitors dispense events at a hand hygiene product dispenser, comprising: a module controller configured to receive a dispenser actuation signal (a microcontroller receives activation signal from an activation sensor, or a dispense event, and communication between dispense module and coordinate module, see e.g. para. [0110]), the module controller further configured to generate dispenser data upon receipt of the dispenser actuation signal (dispenser data is generated upon the dispense actuation i.e. data related to dispensing, time stamp, identification information etc.; see e.g. para. [0110]), the dispenser data including a dispense event indication (the generated dispense data includes dispense event and, time stamp identification etc. as discussed earlier; see e.g. para. [0110]); and a wireless transceiver configured to wirelessly transmit the dispense data upon receipt of the dispenser actuation signal (upon detecting a dispense event, dispenser transmits dispense event data, see e.g. para. [0264]). 
Wegelin, in a same or similar field of endeavor, teaches that a fluid level sensor is assembled with the reservoir 204 and operable to measure a fill level to transmit a condition signal to a mobile device and/or a server (see e.g. para. [0041]) wherein the condition data includes fill level (see e.g. claim 5 and para. [0034]). 
However, the prior art references do not teach the claimed “the controller detects the product container replacement and compares a number of dispenses remaining associated with the hand hygiene product container to a predetermined alert level to determine whether the product container was replaced before the predetermined alert level was reached.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688